IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,015-01


                           EX PARTE KWESIE WILSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 14F0523-005-A IN THE 5TH DISTRICT COURT
                              FROM BOWIE COUNTY


      Per curiam. ALCALA , J., filed a concurring opinion in which JOHNSON , J., joined.
YEARY , J., filed a concurring opinion in which KEASLER and HERVEY , JJ., joined.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of unlawful restraint

while in custody and sentenced to imprisonment for ten years. He did not appeal his conviction.

        On April 21, 2016, the trial court signed an order designating issues. The habeas record has

been forwarded to this Court prematurely. We remand this application to the 5th District Court of

Bowie County to allow the trial judge to complete an evidentiary investigation and enter findings

of fact and conclusions of law.
       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: June 15, 2016
Do not publish